ARMSTRONG, Judge.
Defendant, Lloyd Samuels, appeals his conviction for manslaughter, a violation of LSA-R.S. 14:31. Samuels was sentenced to serve six years at hard labor and ordered to pay $30.00 in court costs or serve *331an additional thirty days in jail in lieu of the fine.
By his sole assignment of error defendant requests a review of the record for errors patent.
Our review reveals that soon after arraignment the defendant was declared indigent, however, at sentencing he was ordered to pay $30.00 in court costs or serve an additional 30 days in jail.
An indigent defendant cannot be subjected to imprisonment for a longer period of time because he cannot pay a fine or court costs. State v. Garrett, 484 So.2d 662 (La.1986), State v. Barnes, 496 So.2d 1056 (La.App. 4th Cir.1986). Thus we conclude that that portion of the sentence which imposed the fine or court costs was illegal.
We find no other errors patent in the record.
For the foregoing reasons the appellant’s conviction is affirmed and the sentence is amended to delete that portion ordering him to pay $30.00 in court costs or serve an additional 30 days in jail.
CONVICTION AFFIRMED SENTENCE AMENDED AND AS AMENDED AFFIRMED.